Citation Nr: 1536398	
Decision Date: 08/25/15    Archive Date: 08/31/15

DOCKET NO.  05-40 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee disability (claimed as right knee arthritis). 

2.  Entitlement to service connection for a disability of the elbows.

3.  Entitlement to service connection for a disability of the feet. 

4.  Entitlement to service connection for a bilateral hand disability.

5.  Entitlement to service connection for a disability of the lumbar spine with radiculopathy.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1968.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Philadelphia, Pennsylvania, regional office (RO) of the Department of Veterans Affairs (VA) which denied service connection for arthritis of the elbows, right knee, hands, and feet as well as chronic lumbar strain.  

In November 2007, the Veteran testified before a Decision Review Officer (DRO); a transcript of that hearing is of record.  In November 2009, April 2012, April 2013, and March 2014 the Board remanded the claims for further development.  

The issue of service connection for diabetes has been raised by the record in a July 2015 Informal Hearing Presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).



FINDINGS OF FACT

1.  A current right knee disability is not the result of a disease or injury in service.  

2.  A current elbow disability is not the result of a disease or injury in service. 

3.  A current foot disability is not the result of a disease or injury in service.  

4.  A current hand disability is not the result of a disease or injury in service.  

5.  Service connection has been established for post-traumatic stress disorder (PTSD); however, a current right knee, elbow, foot, hand, or lumbar spine disability is not due to, or aggravated by a service connected disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for service connection for a disability of the elbows have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

3.  The criteria for service connection for a disability of the feet have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

4.  The criteria for service connection for a bilateral hand disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  

5.  The criteria for service connection for a disability of the lumbar spine with radiculopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case, the Veteran was provided with VCAA notification in a September 2003 letter that contained all the information required by Pelegrini.  It was provided to the Veteran prior to the initial adjudication of his claim.  Additional notification required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) was provided in a January 2008 letter.  Although this portion of the notice was not received until after the initial adjudication, it has been readjudicated on several occasions since receipt, so no harm has been incurred by the Veteran.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded several VA examinations for his claimed disabilities, and opinions have been obtained regarding the relationship of those disabilities to service.  The most recent opinions addressed the medical literature provided by the Veteran and his representative, as instructed by the last three remands.  

The Veteran testified that his first treatment had been at a private facility in 1972.  He has not submitted these records or provided VA with authorization to obtain them in spite of multiple requests to do so.  All other private records identified by the Veteran have been obtained, as have records from the Social Security Administration (SSA).  The Veteran's VA treatment records have also been obtained.  

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the DRO engaged the Veteran and his representative in a discussion regarding the Veteran's current disabilities and their relationship to active service.  There was a discussion of relevant evidence, and it was suggested that the Veteran obtain and submit an opinion by one of his treating physicians that would relate his arthritis to active service.  The duties imposed by 38 C.F.R. § 3.103(c)(2), as explained by the United States Court of Appeals for Veterans Claims (Court) in Bryant v. Shinseki, 23Vet. App. 488 (2010) have been met.  

There has been substantial compliance with the Board's remand instructions in that examinations and opinions were obtained, as were specified records.

There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that he developed arthritis, to include his rheumatoid arthritis, has developed due to active service.  He argues that arthritis is the result of exposure to the elements in service, as well as the general rigors of military life such as running and hiking while wearing his pack.  In the alternative, the Veteran and his representative contend that the Veteran's service connected PTSD has had a physiological effect, and they have submitted medical studies that purport to show a relationship between psychiatric disabilities such as PTSD and physical disabilities such as arthritis.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. 

If arthritis become manifest to a degree of 10 percent within one year of separation from active service, it is presumed to have been incurred during active service, even though there is no evidence of arthritis during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden elements is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Arthritis is one of those diseases.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997), overruled on other grounds by Walker v. Shinseki. 

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran argues that his claimed disabilities are all the result of a common etiology, and are the result of either active service or his service connected PTSD.  Therefore, the Board will address all the Veteran's claims together.  

Under all theories of entitlement to service connection, the initial requirement is that of medical evidence of a current disability.  

The record shows that the Veteran has well established diagnoses of disabilities in the right knee, elbows, feet, hands, and lumbar spine.  

He suffered a fall in the work-place in February 1991.  He sustained an injury to his left elbow and underwent surgery for decompression of the ulnar nerve.  A July 1995 VA examination diagnosed ulnar neuropathy of the elbow. 

An April 1999 VA treatment record has a diagnosis of degenerative joint disease of the right knee.  A June 1999 VA treatment record states that the Veteran had chronic constant right low back pain.  

Letters from private doctors dated August 1999 and September 1999 show that the Veteran was being treated for what was believed to be rheumatoid arthritis, which involved the right knee and both elbows.  A June 1999 X-ray study showed degenerative changes of the right elbow.  

The Veteran underwent total right knee replacement in September 2004.  

An August 2007 VA rheumatology note says that the Veteran has rheumatoid arthritis that affects the hands and elbows.  

A December 2007 statement from a VA doctor says the Veteran has rheumatoid arthritis of the knees with secondary osteoarthritis.  

The Veteran was afforded a VA examination in February 2008.  The diagnoses were bilateral foot strain; residual of right total knee arthroplasty; lumbar radiculopathy with mild degenerative changes; bilateral elbow strain, with X-ray evidence of bilateral degenerative joint disease; and bilateral hand strain.  A March 2010 VA examination reached similar diagnoses.  Although the orthopedic examination of the hands was normal, a November 2009 X-ray study that revealed bilateral arthritis of the hands was also noted.  

A March 2014 VA examination of the feet revealed degenerative changes on X-ray.  The examiner found that the Veteran had pes planus, but that his symptoms were caused by calcaneal spurs that produce discomfort on walking. 

The initial requirement for service connection has been met for all of the Veteran's claimed disabilities.  The remaining questions are whether those disabilities are the result of a disease or injury in service or are related to a service connected disability.  




Direct Service Connection

The Veteran's service treatment records are negative for any evidence of injury or complaint pertaining to the right knee, the elbows, the hands, the feet, or the lumbar spine.  The February 1968 separation examination found that the upper extremities, the feet, the lower extremities, and the spine were normal.  The Veteran denied a history of arthritis or rheumatism, a painful or trick elbow, recurrent back pain, a trick or locked knee, and foot trouble on a Report of Medical History obtained at that time.  

The initial contemporaneous evidence of any of the Veteran's claimed disabilities begins with treatment related to a 1991 injury.  The history of this slip and fall injury is well documented in records received from SSA and in VA examinations and treatment records dating from the 1990s.  A June 1993 private examination report shows that the Veteran was injured in a work related accident in February 1991 when he slipped and fell on a wet floor, hitting his head and injuring his left upper extremity.  The impression was ulnar palsy of the elbow.  A January 1994 operative report shows that the Veteran had a diagnosis of left elbow neuropathy for which he underwent subcutaneous ulnar nerve transposition.  These records are completely negative for any history provided by the Veteran of symptoms or injury during military service.  

The August and September 1999 letters from the private doctors show that the Veteran had begun to experience right knee pain five months earlier; elbow pain shortly after that, and that degenerative changes of the right elbow were confirmed on a June 1999 X-ray study.  

At the November 2007 hearing, the Veteran testified that he was often exposed to the elements while in Vietnam, including the hard rains of monsoon season.  He claimed that he first received treatment for arthritis in 1972, when he was seen for a swollen foot.  He said that a rheumatologist also looked at his hands and elbows, although it is unclear if he intended to suggest that this also occurred in 1972.  The Veteran believed that sitting outside in the wet weather of Vietnam caused his arthritis.  See Transcript. 

A December 2007 VA treatment note indicates that the doctor had been asked to write a letter that attributed the Veteran's rheumatoid arthritis to exposure to the monsoons in Vietnam.  Instead, the doctor reports that she called the Veteran and explained that unless symptoms started while in service she could not draw that conclusion.  She wrote a statement that rheumatoid arthritis is a disease of unknown etiology and it was unclear what triggered his immune system to become overactive at the start of the disease.  

The Veteran was afforded a VA examination in February 2008.  Following the examination and record review, the examiner opined that the Veteran's right knee disability was not due to or aggravated by military service.  He also opined that the Veteran's lumbar spine disability was not due to or aggravated by military service, to include a single episode of low back pain in service that was reported by the Veteran.  The examiner further opined that the Veteran's bilateral elbow disability and bilateral hand disability were not due to or aggravated by military service.  Finally, the examiner noted that in regards to a question as to whether or not the Veteran's disabilities of the right knee, low back, feet, elbows, or hands were the result of rheumatoid arthritis in service, the Veteran did not have rheumatoid arthritis in service, so the question did not apply.  

The March 2010 VA examiner also reviewed the Veteran's claims folder.  The examiner opined that the Veteran's right knee disability, elbow disabilities, and low back or lumbar spine disabilities were not caused by or the result of military service.  The opinion was based on a review of the claims folder and discharge examination that showed normal findings, as well as the current examination.  An examination of the hands was normal, so that another opinion was not offered.  

An additional VA examination was conducted in July 2013.  The available records were reviewed by the examiner.  Afterwards, based on the physical examination and record review, the examiner opined that the Veteran's bilateral foot, elbow and hand disabilities as well as the right knee and lumbar spine were not due to military service.  The rationale was that these were all normal on the discharge examination, and there was no evidence of rheumatoid arthritis in the service treatment records.  

The March 2014 VA examiner opined that the Veteran's bilateral foot strain and pes planus were less likely than not incurred in service or otherwise the result of a disease or injury in service.  The rationale was that the Veteran was never seen for a foot condition in service, and he marked "no" when asked if he had a foot condition at discharge.  There was also no evidence of a disease or injury that would result in any subsequent foot disability.  

A July 2014 opinion from a VA rheumatologist states that the Veteran's service treatment records had been reviewed and there was no record of significant joint pain, nodules, or other systemic complaints that would indicate any inciting event or symptoms of rheumatoid arthritis that occurred during active service.  She did not believe that the rheumatoid arthritis started or was triggered by active service and was therefore unlikely that it was related to his military service.  An August 2014 addendum from this doctor states that she had reviewed the Veteran's entire record.  

A second opinion from the VA rheumatologist was obtained in January 2015.  This states that she reviewed the Veteran's service treatment records and expert literature.  She said that rheumatoid arthritis is a disease of unknown cause.  The Veteran's onset of symptoms occurred after he was discharged.  It was more likely than not that the rheumatoid arthritis was not a result of service time and did not start in service.  Instead, his symptoms began after service.  

As this history makes clear, there is no evidence of the claimed disabilities until some years after service.  The record documents disabilities beginning in 1991, while the Veteran's testimony indicates an onset approximately four years after service.  He has not reported pertinent symptoms in service.

The Board recognizes the Veteran's belief that he developed his disabilities as the result of monsoon rains during active service in Vietnam.  Such exposure would be consistent with his service.  The Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here regarding the relationship between exposure to monsoon rains and development of arthritis of the hands, elbows, back, right knee, and rheumatoid arthritis and foot disabilities.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In contrast, every competent medical opinion is to the effect that there is no relationship between the Veteran's current disabilities and active service.  The examiners have consistently noted the absence of any report of injuries or symptoms in service, the normal discharge examination, and the Veteran's denial of all pertinent symptoms at discharge.  The 1991 injury has been cited in regards to the left elbow and low back disability.  Finally, all examiners have declined to find a relationship between rheumatoid arthritis and any events in service.  In fact, the evidence shows that in December 2007 the Veteran specifically asked his doctor if he could provide an opinion that would link the rheumatoid arthritis to the exposure to harsh weather in service.  The doctor declined, and instead informed the Veteran that there is no known cause of rheumatoid arthritis.  There is no opinion to the contrary.  As every competent medical opinion has found that there is no relationship between any of the Veteran's current disabilities and active service, the Board must find that service connection is not established for any of them. 

The Board has also considered entitlement to service connection on a presumptive basis, but this is not supported by the evidence.  As just noted, there is no evidence of the claimed disabilities until at least four years after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

None of the claimed disabilities were noted in service.  The Veteran testified that he was first treated for arthritis in 1972, at which time he was seen for swelling of his feet.  This was four years after his discharge from service, and he did not testify that he experienced symptoms during the period between discharge and 1972.  The records pertaining to treatment of the Veteran after his 1991 slip and fall are completely negative for mention of any pertinent symptomatology prior to that time, and left elbow and low back symptoms are first shown after this accident.  The 1999 private letters indicate that his arthritis symptoms of the elbow began only a few months earlier, and hand and feet symptoms were not recorded prior to this time.  Given that there is at least a four year gap between active service and the date the Veteran indicates he first experienced foot symptoms, and given that the evidence suggest that his other symptoms did not begin until the 1990s, continuity of symptomatology between active service and any of his current disabilities is not established.  

Secondary Service Connection

The Veteran's alternate theory of entitlement is that his disabilities are secondary to his service connected PTSD. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).  

The Veteran and his representative have submitted several medical treatises, including the reports of medical research and other studies.  These include a transcript of a PTSD 101 Course on the physical effects of PTSD from the VA website.  It cites several studies that show a higher rate of musculoskeletal disorders among those with PTSD.  It discusses a theory involving allostasis that suggest why this occurs and notes that those with PTSD are more likely to have poor health overall. 

The VA/DoD Clinical Practice Guideline for Management of Post-Traumatic Stress was also submitted.  This states that PTSD has been linked to chronic diseases such as arthritis, back pain, chronic pain, and other generalized health problems.  

An article from the summer 1996 PTSD Research Quarterly addresses PTSD, trauma, and physical health.  This article described many studies that addressed the relationship between PTSD and physical disabilities.  While the results were not uniform, many studies did show increased reports of poor health for those with PTSD.  

Abstracts of several other studies have been submitted.  These generally show that patients with anxiety or stress due to past traumas had a higher rate of many physical disabilities, including arthritis and altered inflammatory responsiveness.  

For example, an abstract of a February 2012 study notes that older adults with lifetime PTSD had high rates of many physical conditions, including arthritis.  An abstract of a 2011 study found that major depression was a statistically significant predictor for several disabilities, including rheumatoid arthritis.  

A February 2013 article states that for veterans with rheumatoid arthritis, a diagnosis of PTSD was associated with worse patient-reported outcomes and tender joint counts.  The article explained that those diagnosed with PTSD had higher scores of self-reported pain, impairment, and tender joint count than those without, although there was no difference in swollen joint count, sedimentation, or disease activity.  An October 2013 study reported that women with PTSD were at higher risk for incident rheumatoid arthritis.  The report's conclusion was that PTSD may increase rheumatoid arthritis risk, although more studies were required.  A December 2012 article from the American College of Neuropsychopharmacology states that a new study established a link between PTSD and vulnerability to autoimmune disorders such as rheumatoid arthritis.  

In contrast, opinions regarding the relationship between the Veteran's PTSD and his claimed disabilities have been obtained.  None of these opinions state that there is a relationship, and most state that there is no relationship.  Although not all examiners reviewed the treatises submitted by the Veteran, the most recent of them have.  

When asked by the Veteran to write an opinion regarding the etiology of his rheumatoid arthritis, the December 2007 VA examiner stated that rheumatoid arthritis was a disease of unknown etiology.  

In a July 2012 addendum to the February 2008 VA examination, the examiner opined that the Veteran's bilateral foot, elbow, and hand disabilities, as well as his right knee and lumbar spine disabilities, were not caused or aggravated by PTSD.  The rationale was that the examiner was not aware of any evidence-based medical literature that states any of these disabilities are caused or aggravated by PTSD.  

A second addendum by the February 2008 examiner was obtained in July 2013.  On this occasion, the examiner stated that he had reviewed the record.  He noted that he had not examined the Veteran for rheumatoid arthritis.  However, his opinion remained that none of the Veteran's disabilities were caused or aggravated by PTSD.  The rationale continued to be that he was not aware of any evidence-based medical literature that states any of these disabilities are caused or aggravated by PTSD.  

An additional VA medical opinion was obtained from a clinical psychologist in November 2014.  On this occasion, the examiner reviewed the Veteran's record, including the scientific studies that had been submitted.  The examiner noted that there is greater medical service utilization and greater number of health problems among people with PTSD in both self-reported and physician-reported data.  However, the studies support only correlational relationships and did not suggest that PTSD causes or exacerbates these physical problems.  

The harmful effects of stress were well known, but scientific study has not supported a causal connection between PTSD and arthritis or any other rheumatologic or orthopedic diseases and impairments.  However, research was ongoing, so that the examiner could not opine without resorting to mere speculation that the Veteran's disabilities were caused or aggravated by his service connected PTSD.  Furthermore, she added that an assessment of the physical conditions was outside the scope of her expertise, and that this should be accomplished by a medical physician who was knowledgeable in that area of medicine.  

The preponderance of the evidence is against the Veteran's contention that his service connected disabilities were either caused or aggravated by his service connected PTSD.  

The Court notes that in certain circumstances where the medical treatise evidence discusses relationships between conditions with a "degree of certainty," a claimant may use a medical treatise to meet the requirement for a medical nexus.  See Wallin v. West, 11 Vet. App. 509 (1998).  On the other hand, if the medical treatise discusses the relationship in more generic terms, the treatise is insufficient to meet the requirement for a medical nexus.  See Sacks v. West, 11 Vet. App. 314 (1998).

Although the Veteran and his representative have submitted many articles that discuss the relationship between PTSD or similar anxiety disorders and physical disabilities, the essence of each of these studies is that those with PTSD are more likely to have many other physical disabilities, including arthritis and rheumatoid arthritis.  None of these studies go so far as to state or suggest that it is as likely as not that PTSD will cause or aggravate arthritis, to include rheumatoid arthritis.  That being the case, none of the treatises submitted by the Veteran demonstrates the degree of certainty required to establish a medical nexus.  

In contrast, opinions have been obtained from a medical doctor, with a partial opinion from a clinical psychologist.  The doctor's report and addendums show he reviewed the Veteran's record, opined that his PTSD did not cause or aggravate his bilateral elbow, hand, or feet disabilities, his right knee disability or his low back disability, and supported this finding with the rationale that he was unaware of any "evidence-based" studies showing a causal relationship between PTSD and arthritis.  The lack of such a study was confirmed by the November 2014 clinical psychologist, who noted that at most the studies showed correlation, and not causation.  

Although she did not believe she was able to provide an opinion herself, she did not refute the opinion of the medical doctor.  Finally, the Board observes that at the time of Veteran's initial treatment for rheumatoid arthritis in 1999, there was no record of complaints or diagnosis of PTSD or any other anxiety disorder.  Therefore, the preponderance of the evidence is against the Veteran's claim that his service connected PTSD either caused or aggravated his bilateral elbow, hand, or feet disabilities, his right knee disability or his low back disability.  


ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a disability of the elbows is denied. 

Entitlement to service connection for a disability of the feet is denied. 

Entitlement to service connection for a bilateral hand disability is denied. 

Entitlement to service connection for a disability of the lumbar spine with radiculopathy is denied. 



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


